Sherwood, C. J.
(dissenting). I do not take the same view ■of this case as do my brethren.
The plaintiff brings ejectment to recover the south-west quarter of the north-east quarter of section 33, in township No. 15 north,.of range 4 west, claiming to be owner of the title in fee.
The verdict ,was in favor of the defendants at the circuit, •and plaintiff asks review in this Court.
Both parties claim to have obtained their title from the same person, who was the patentee from the United States. The patentee was an Indian woman whose name was spelled in the patent “ Che-gaw-go-quay.”
The plaintiff claims through a conveyance made May 7, 1872, by an Indian woman, whose name is spelled “ Che-gawge-quay,” to Peter C. and Alexander Andre, but neither this *294woman nor any grantee oí hers ever took any possession of the premises.
The defendants’ claim of title is based upon a'deed executed by Che-gaw-go-quay to William N. Brown and John C. Leaton, dated May 22, 1883, conveying the land in question; and Brown and Leaton conveyed to the defendants, who took possession of the land, and have resided thereon ever since as their homestead. The plaintiff’s deeds were all on record when Brown and Leaton made their purchase, and when the defendants purchased; and the only material question in the case was, was th9 Indian woman who conveyed to the Andres the person to whom the land was patented ? If so, then the plaintiff was entitled to recover; if not, then the defendants, being in possession, should have prevailed.
Whether the plaintiff’s grantor, Che-gaw-go-quay, was such patentee or not was a question of fact for the jury to pass upon; and, they having done so under a proper charge by the court, the question should be regarded as settled in favor of defendants.
I can discover no error in receiving the testimony, and the judgment should be affirmed.
Long, J., did not sit.